DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2, 9, and 19 are cancelled. Claims 1, 3-4, and 18 are amended. Claims 1, 3-8, 10-18, and 20 filed 3/4/21 are pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Claims 1, 3-8, 10-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 3-8, 10-18, and 20 are directed to a method, all of which are statutory classes of invention.    
Nevertheless, independent claim 1 is directed in part to an abstract idea. The claim is drawn to commercial or legal interactions (under certain methods of organizing human activity), or generating a shipment order based on wireless tracker information, in this case. The independent claims recite the storing, receiving, determining, applying, and generating steps which are done by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or 
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of generating a shipment order based on wireless tracker information using generic computing devices such as a computer server and wireless tracker. The computer server and wireless tracker in these steps is recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer server and wireless tracker to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claim 2, the claim is directed to limitations which serve to limit by a type of server. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Regarding dependent claim 4, the claim is directed to limitations which serve to limit by content information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 5, the claim is directed to limitations which serve to limit by shipment attributes. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 6, the claim is directed to limitations which serve to limit by predefined templates. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 7, the claim is directed to limitations which serve to limit by a notification and estimated time of arrival. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Regarding dependent claim 10, the claim is directed to limitations which serve to limit by an updated estimated time of arrival. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 11, the claim is directed to limitations which serve to limit by a route deviation. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 12, the claim is directed to limitations which serve to limit by customs, state lines, and country borders. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 15, the claim is directed to limitations which serve to limit by stationary shipment. These claims neither introduce a new abstract idea nor additional 
Regarding dependent claims 16-17, the claim is directed to limitations which serve to limit by a trigger event. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 18, the claim is directed to limitations which serve to limit by a current location. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 20, the claim is directed to limitations which serve to limit by sensor information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
7. 	Claims 1, 3-8, 10-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Donlan et al (2012/0235791) in view of Chidlovskii (2013/0317884).
Re Claim 1: Donlan discloses comprising: 
receiving, at the computer server, information indicative of at least one first current location of the wireless tracker at a first time, the at least one first current location between the shipment origin and a final shipment destination while the shipment is in transit (see [0010] discloses location of monitoring device); 
determining whether the at least one first current location is outside a shipment origin geo-zone by the computer server (see [0105] discloses route deviation outside of geo-zone route segment 800);
and prior delivery information associated with a shipper of the shipment when at the second location at the second time (previously stored reporting behavior profiles (see [0062]) 
Although Donlan clearly discloses in [0179] a most likely delivery route and most likely reporting behavior profile to use for a delivery, it fails to disclose the following. Meanwhile, Chidlovskii discloses: 
storing information indicative of a shipment origin for the shipment by the computer server (see [0013] discloses origin stop); 
determining a plurality of possible shipment destinations based on the shipment origin, the at least one first current location, and a predefined list of shipment locations identified by the computer server, and determining, by the computer server, that one or more of the plurality of possible shipment destinations is excluded based on the at least one first current location (see [0015] probability of alighting stops relative to origin stop); 
identifying a probable shipment destination as the one of the remainder of the plurality of possible shipment destinations having the highest probability of the calculated probabilities (see [0081] discloses calculation changes in probabilities and alternatives); 
and generating a shipment order based on the probable shipment destination and the shipment origin by the computer server, and wherein the shipment order generated while the shipment is in transit (see [0038] disclose destination probability generator); 

From the teaching of Chidlovskii, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Donlan’s invention with Chidlovskii’s disclosure of probability in order “… for dynamically estimating an origin-destination matrix (see Chidlovskii Abstract).”
Re Claim 3: Donlan discloses further comprising: receiving, by the computer server, the predefined list of shipment locations from a shipper computing device; and storing, by the computer server, the predefined list of shipment locations in a storage device (see [0049] discloses data retrieved from monitoring device includes locations).
Re Claim 4: Donlan discloses further comprising: receiving, by the computer server, content information regarding the shipment from a shipper computing device; and storing, by the computer server, the content information regarding the shipment (see [0049] discloses manifest information regarding contents of container).

Re Claim 6: However, Donlan fails to disclose the following. Meanwhile, Chidlovskii discloses further comprising generating, by the computer server, the shipment order based on one or more predefined templates (see [0028] discloses predefined routes). From the teaching of Chidlovskii, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Donlan’s invention with Chidlovskii’s disclosure of probability in order “… for dynamically estimating an origin-destination matrix (see Chidlovskii Abstract).”
Re Claim 7: Donlan discloses further comprising sending, by the computer server, a notification to a shipper computing device that includes an estimated time of arrival for the shipment based on the shipment destination and prior route delivery information for the shipment destination (see [0099] discloses timely notification).
Re Claims 8, 13, 14: Donlan discloses and sending, by the computer server, a notification to a shipper computing device that the shipment has reached the shipment destination based on one of the plurality of additional locations (see [0099] discloses notification. However, Donlan fails to disclose the following. Meanwhile, Chidlovskii discloses further comprising: receiving, by the computer server, information indicative of a plurality of additional locations of the wireless 
Re Claim 10: Donlan discloses further comprising: receiving, by the computer server, information indicative of a plurality of additional locations of the wireless tracker (see [0041] discloses multiple locations); determining, by the computer server, an updated estimated time to arrival based on one of the plurality of additional locations (see [0093] provides location updates); and sending, by the computer server, a notification to a shipper computing device with the update estimated time to arrival (see [0099] discloses notification).
Re Claim 11: Donlan discloses further comprising: sending, by the computer server, a notification to a shipper computing device that the there is a route deviation of shipment based on information received from the wireless tracker (see [0099] discloses timely notification).
Re Claim 12: Donlan discloses further comprising: receiving, by the computer server, information indicative of a plurality of additional locations of the wireless tracker (see [0041] discloses multiple locations); determining, by the computer server, that shipment has cleared at least one of customs, state lines, and country borders based on one of the plurality of additional locations and a predefined list of customs locations (see [0039] discloses customs); 
Re Claim 15: Donlan discloses further comprising: receiving, by the computer server, information indicative of a plurality of additional  locations of the wireless tracker (see [0041] discloses multiple locations); determining, by the computer server, that the shipment has remained stationary at one of the plurality of additional locations for longer than a time threshold (see [0174] disclose time exceeding a threshold); determining, by the computer server, that the shipment is at a shipment location when the shipment has remained stationary for longer than the time threshold (see [0174] disclose time exceeding a threshold); and sending, by the computer server, a notification to a shipper computing device that includes the shipment location and time (see [0099] discloses notification).
Re Claim 16: Donlan discloses further comprising: receiving, by the computer server, information indicative of a plurality of additional locations, and sensor information from a plurality of sensors of the wireless tracker (see [0037] discloses sensor information); determining, by the computer server, a trigger event occurred based on at least one of the plurality of additional locations, corresponding time, and sensor information (see [0185] trigger event); and sending, by the computer server, a notification to a shipper computing device that includes the trigger event (see [0099] discloses notification).
Re Claim 17: Donlan discloses wherein the trigger event is at least one of a shipment exiting shipment origin, delay at an intermediate location, traveling after a delay, temperature 
Re Claim 18: Donlan discloses further comprising: receiving, by the computer server, information indicative of another current location from the wireless tracker; determining, by the computer server, that the other current location is not a predefined location in a group of previously designated pre-defined locations; sending, by the computer server, information indicative of the other current location to a shipper computer device; and updating, by the computer server, a group of previously designated pre-defined locations to include the other current location (see [0109-0119] discloses current location and comparing to others, adds to route).
Re Claim 20: Donlan discloses further comprising: receiving sensor information from the at least one wireless tracker, and determining a trigger event based on the sensor information from the at least one wireless tracker, wherein the sensor information includes at least one of environmental information, movement information, orientation information, or electrically based information and the trigger event includes at least one of the shipment exiting a location, a delay of the shipment at an intermediate location, travel after a delay, an accident or other condition of a delivery vehicle for the shipment, and a type of deviation (see [0038] information could include location based messages, manifest data, and/or sensor data).
Response to Arguments
8. 	Applicant's arguments filed 3/4/21 have been fully considered, and are not found to be persuasive. Applicant argues that Donlan does not disclose any type of probability 
With regards to 101, the Examiner respectfully disagrees. The applicant argues that the use of a statistical probability algorithm improves the functioning of a computer and thus represents a significant improvement in the relevant technology area. However, in MPEP 2106.05, with regards to improving computer functionality or improving technology, it states: “It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., computer server and wireless tracker that are recited at a high level of generality and are recited as performing generic computer functions.  
Regarding Applicant’s argument that the claims show an improvement to technology, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of generating a shipment order based on wireless tracker information.  The claims of the instant application describe an improvement to a business process i.e., generating a shipment order, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Accordingly, there are no meaningful limitations in the claims that transform the judicial 
Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fosso et al (The impact of RFID technology on warehouse process innovation: A pilot project in the TPL industry, NPL) is found to be the most pertinent NPL prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fawaad Haider/
Examiner, Art Unit 3687 


/DENNIS W RUHL/Primary Examiner, Art Unit 3687